               CASE 0:20-cr-00104-NEB-TNL Doc. 50 Filed 09/30/20 Page 1 of 1

                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MINNESOTA

                                  ARRAIGNMENT MINUTES
UNITED STATES OF AMERICA,                           COURT MINUTES - CRIMINAL
                                                          BEFORE: TONY N. LEUNG
                     Plaintiff,                           U.S. MAGISTRATE JUDGE
v.
                                               Case No:             20-cr-104 NEB/TNL
MATTHEW LEE RUPERT,                            Date:                September 30, 2020
                                               Courthouse:         St. Paul
                     Defendant.                Courtroom:           Devitt Courtroom
                                               Court Reporter:      Lynne Krenz
                                               Time Commenced: 9:19 AM
                                               Time Concluded:      9:23 AM
                                               Sealed Hearing Time: --
                                               Time in Court:       4 Minutes

APPEARANCES:

      Plaintiff:   Angela M. Munoz and Jordan Sing, Assistant U.S. Attorneys
      Defendant:   Jordan S. Kushner, ☐ FPD ☒ CJA ☐ Retained ☐ Appointed




     ☒ Reading of Indictment Waived
     ☒ Not Guilty Plea Entered




                                                                                 s/ Holly McLelland
                                                                                 Courtroom Deputy
